Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-01058-CV

                                 LINDA SPROWL, Appellant

                                              V.

                  MERCEDES P. STILES AND SAFECO INC., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03714

                                           ORDER
       Before the Court is appellant’s November 12, 2018 motion for continuance.      We

GRANT the motion as follows: We ORDER appellant to file her amended brief in paper either

in person or by mail. Appellant shall file her amended brief by November 30, 2018.

       The Court retracts the November 13, 2018 postcard notice regarding the attempted e-

filing of appellant’s amended brief.

                                                      /s/   ADA BROWN
                                                            JUSTICE